Mr. Justice Scott delivered the opinion of the Court: But one question is made on this record, and that has relation to the validity of the act of June 2, 1877, entitled “ An act to divide the State of Illinois, exclusive of Cook county, into judicial circuits.” One section of that act provides, that in lieu of the circuits provided for in section 13, in article 6 of the constitution, the State of Illinois, exclusive of Cook county, shall be divided into judicial circuits, and it then declares the third circuit shall be composed of certain counties, naming them, which had previously constituted the twenty-second and twenty-third circuits as established by law. In response to the demand made upon defendant, by the people, to show by what authority he assumed to exercise the office of judge of the circuit court in one of the counties embraced in the third circuit, as its boundaries were defined, he pleaded in proper form his eligibility, election, qualification and commission as judge of the third circuit, created by the act in question, of which the county in which he had assumed to exercise the office of judge of the circuit court was one. Another section provides, the judges of the circuit courts then in office should still be judges in the respective circuits in which they may reside, and also, for the election, by the electors thereof, of an additional judge in each circuit, making three judges for each circuit, but limiting the term of office of the judges to be so elected to the period of two years, which would expire on the first Monday of August, 1879. On reference to the article of the constitution in relation to the judicial department, in that part which treats of circuit courts, it will be observed, two systems for judicial circuits are provided for—one as in section 13, to be composed of contiguous counties, in which one judge shall be elected, and another in lieu thereof, to be composed of greater population and territory, in which shall be elected by general ticket not exceeding four judges, who shall hold the circuit courts therein as provided by law. Obviously it was the intention the State should be divided first into circuits with one judge, under the provisions of section 13, for it is made the duty of the General Assembly to so divide the State, exclusive of Cook county, prior to the expiration of the term of office of the circuit judges then in office. That was accordingly done. But in lieu of the circuits first formed the General Assembly was invested with a discretionary power to adopt another system of circuits, comprising a greater population and territory, and as to the time when the new system in lieu of the former might be established, the constitution is silent. It is a matter plainly with the General Assembly, when the exigency for adopting a new system in lieu of the existing one may arise, and if there is no limitation upon its power in that particular, it is apparent it may be exercised at any time. It is difficult to appreciate how any construction that can be adopted as to these several paragraphs or sections relating to this subject, could assist to any better understanding of their meaning. When construed together, as is our duty to do, and each provision regarded, no ambiguity is observable. Words, when found in a constitution, as well as in a statute, are to be understood in their ordinary signification. There is no canon of construction that makes it imperative, the words employed should be understood in any other or different sense than their common acceptation. Any other rule would defeat the plain meaning of such instruments. A constitution, like any other instrument, admits of no interpretation other than that which the common understanding places upon it, where no technical words are employed. It should not be hampered by judicial construction, so as to render it impracticable or inoperative. That which is plainly expressed admits of no construction. Adopting these common sense principles as we would concerning the interpretation of any other written instrument, no great difficulty need be experienced in arriving at a solution of the questions discussed. It is plainly expressed, that the General Assembly may divide the State into judicial circuits of greater population and territory, in lieu of the circuits provided for in the 13th section of the judiciary article of the constituí tion. The existence of that power is not denied, but the contention is, when may it be rightfully exercised. It is an undeniable principle, that unless prohibited, the General Assembly possesses plenary power in all matters of legislation. This leads us to inquire what limitation has the constitution imposed upon the legislature, as to the propriety or time of establishing a new system in lieu of the existing judicial circuits ? Our conclusion is, absolutely none. There is no pretense there is any express inhibition, and if any exist, it must arise by implication or construction. That which is said to impose a limitation as to the time of exercising the express power granted, is that clause of section 13, which declares, “new circuits may be formed, and the boundaries of circuits may be changed by the General Assembly, at its session next preceding the election of circuit judges, but at no other time.” It would be most singular, as well as strained construction to adopt, should it be held, those ' words found in a previous section, constituted a limitation upon the power of the General Assembly to divide the State into judicial circuits, in lieu of others, under the provisions of a subsequent section that confers express power for that purpose, subject to no restrictions or limitations. It has not the remotest relation to the exercise of that power by the legislature, and to so hold is simply to introduce into the constitution a limitation upon the power of the General Assembly which the framers of that instrument did not see fit to place there. Primarily, it had reference to changing the boundaries of circuits that should be formed under the 13th section, and no doubt was, and was so intended to be a restriction upon the legislature in that regard. Although not involved in this decision, we may express the opinion we entertain, that the clause referred to in section 13 might well be regarded as a restriction as to the time when the legislature might change the boundaries of circuits formed under the 15th section after they shall have been once established in lieu of the former system, but not before. Any other construction would involve the merest absurdities, and might effectually forbid the exercise of express powers granted to the legislature. The same section of the constitution that grants the power to establish one system of judicial circuits in lieu of another, makes it the duty of the General Assembly to provide for the election in such circuits, by general ticket, of not exceeding four judges, to hold the circuit courts therein. That was done in this act, by providing that the judges then residing in the territory comprising the circuits as defined in the act, should continue to exercise the office of circuit judge in their respective circuits until the expiration of their present terms of office, and by providing for the election of an additional judge in each circuit, whose term of office should expire within two years; and on the first Monday of June, 1879, and every six years thereafter, for the election, by general ticket, of three judges in each circuit. The several provisions as to providing for the election of judges in such circuits, answer every requirement of the 15th section, under which these circuits are formed. The 12th section of the judiciary article of the constitution, that fixes the term of office of judges of the circuit court at six years, in no manner affects the tenure of the office of the additional judge of the circuit court, elected under the act we are considering. Thereafter the term of office of all judges elected in such circuits will be six years. The general election for all judges of the circuit courts is fixed by the constitution to take place on a certain day, and they are to be elected for the same length of time, but, in projecting a new system, that is not practicable, nor is there anything in the constitution that makes it imperative to observe that clause of section 12. It might with equal propriety be insisted, judges elected to fill vacancies occasioned by death or resignation of the incumbent, would hold such office six years, because there is no express provision in the constitution for electing a circuit judge for a shorter period than six years. Such a proposition would be regarded as simply absurd. The objection taken is extremely subtle, and there is nothing in it that entitles it to any favorable consideration. Confining the general powers granted in a constitution within such narrow limits, is to render it inoperative, and to defeat all needful legislation under it. An argument might be drawn, were it necessary to do so, to sustain the validity of this statute, from the 11th section of the article of the constitution, in relation to the judicial department, that provides that after the year 1874, inferior appellate courts of uniform organization and jurisdiction may be created in districts formed for that purpose. The power to create and establish such courts would seem to carry with it, by necessary implication, authority to do that which would be necessary to render them effectual for the purposes for which they were to be created; otherwise it would be abortive to attempt to create such courts. It is indispensable the services of circuit judges should be had to hold the appellate courts, when created, "and to that end it might be necessary to adopt, in lieu of the former circuits, another system of judicial circuits, comprising a greater population and territory, in which a greater number of circuit judges might lawfully be elected. Only general powers can be declared in a constitution, for it would be impracticable to do more; and where power is granted to the General Assembly for any specific purpose, it must be everything necessary to make it effectual or requisite to attain the end is implied. It will be conceded it was lawful for the General Assembly, at any session after 1874, to establish inferior appellate courts in districts to be formed for that purpose, and unless the legislature could at the same time provide for having such courts held by circuit judges, and to adopt all measures that might be necessary to secure that object, then the authority to create inferior appellate courts would be a barren grant, and might as well have been withheld. But aside from this view, we think it was lawful for the General Assembly at any time, in its discretion, to divide the State into judicial circuits, comprising greater population and territory, in lieu of the circuits provided for in section 13, article 6, as the constitution has imposed no limitation or restriction as to the time when that power may be exercised. Of course it is possible to form such circuits in lieu of existing ones but once, and as to what restrictions the constitution contains as to the time of changing of the boundaries of such circuits thereafter, is not a question involved in this case, nor has it any bearing on .the decision. It is enough the General Assembly possesses unrestricted power, at any time it might deem the public exigency demands it, to adopt another system of judicial circuits in lieu of the existing one, and it is not now necessary to determine definitely when it may be lawful thereafter for the legislature to change the boundaries of such circuits. It will be time enough to pass upon that question when it is presented for decision. A majority of the court are of opinion the demurrer to the plea was properly overruled, and the judgment of the circuit court will be affirmed. Judgment affirmed. Mr. Justice Walker : I am unable to concur in the reasoning or conclusion reached by this opinion.